ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-055 concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, DENNIS D.S. MC ALEVY of UNION CITY, who was admitted to the bar of this State in 1965, should be reprimanded, respondent having been reprimanded by the United States District Court for the District of New Jersey on August 31, 1999, for violating RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decision regarding the representation) and RPC 1.2(a) (failure to abide by a client’s decision as to whether client should testify), and good cause appearing;
It is ORDERED that DENNIS D.S. MC ALEVY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*608ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.